Third District Court of Appeal
                               State of Florida

                       Opinion filed October 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2036
                       Lower Tribunal No. 13-13171
                          ________________

    Importadora y Comercializadora Terranova Ltda., etc.,
                                  Appellant,

                                     vs.

                  Gunther Ball Weber, etc., et al.,
                                 Appellees.

     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Gina Beovides, Judge.

    Waserstein & Nunez, PLLC, and Carlos Nunez-Vivas and Catherine
Shannon Christie, for appellant.

      Fowler White Burnett, P.A., and June G. Hoffman (Fort Lauderdale),
for appellees.


Before LOGUE, HENDON, and MILLER, JJ.

     PER CURIAM.

     Affirmed. See Lamoise Group, LLC v. Edgewater S. Beach Condo.

Ass'n, Inc., 278 So. 3d 796, 799 (Fla. 3d DCA 2019) (“[A] judgment is void .
. . if, in the proceedings leading up to the judgment, there is a violation of the

due process guarantee of notice and an opportunity to be heard.”); Int'l

Energy Corp. v. Hackett, 687 So. 2d 941, 943 (Fla. 3d DCA 1997) (“Even if

the Uniform Order had specifically listed default as a possible sanction for

noncompliance, notice and opportunity to be heard must still be given to the

defending party for a determination of whether the noncompliance was willful

or in bad faith.”).




                                        2